       Case 2:20-cv-00200-GAM Document 49-1 Filed 10/05/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


ALLEGHENY COUNTY EMPLOYEES’
RETIREMENT SYSTEM, EMPLOYEES’                  Case No. 2:20-cv-00200-GAM
RETIREMENT SYSTEM OF THE CITY OF
BATON ROUGE AND PARISH OF EAST
BATON ROUGE, DENVER EMPLOYEES
RETIREMENT PLAN, INTERNATIONAL
ASSOCIATION OF MACHINISTS AND
AEROSPACE WORKERS NATIONAL
PENSION FUND, and IOWA PUBLIC
EMPLOYEES’ RETIREMENT SYSTEM,
Individually and On Behalf of All Others
Similarly Situated,

                              Plaintiffs,

                       v.

ENERGY TRANSFER LP, KELCY L.
WARREN, JOHN W. MCREYNOLDS,
THOMAS E. LONG, MARSHALL
MCCREA, MATTHEW S. RAMSEY,
MICHAEL J. HENNIGAN, and JOSEPH
MCGINN,

                              Defendants.


  DECLARATION OF JEFFREY W. GOLAN IN SUPPORT OF LEAD PLAINTIFFS’
 OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THE OPERATIVE CLASS
 ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS


       Jeffrey W. Golan, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.       I am admitted to and am a member in good standing of the bars of the Supreme

Court of Pennsylvania and the United States District Court for the Eastern District of

Pennsylvania.

       2.       I submit this declaration in support of the Opposition filed this day by Lead

Plaintiffs Allegheny County Employees’ Retirement System, the Employees’ Retirement System
        Case 2:20-cv-00200-GAM Document 49-1 Filed 10/05/20 Page 2 of 2




of the City of Baton Rouge and Parish of East Baton Rouge, the Denver Employees Retirement

System, the IAM National Pension Fund and the Iowa Public Employees’ Retirement System to

the motion filed by Defendants to dismiss the Operative Complaint. Attached are true and

correct copies of the following Plaintiffs’ Exhibits identified in the Opposition:

       Pl. Ex. 1       Operator Registry Notification submitted to the U.S. Department of
                       Transportation, Pipeline and Hazardous Materials Safety Administration
                       (PHMSA), June 15, 2018;

       Pl. Ex. 2       Michael P. Rellahan, Constables want pipeline charges thrown out, Daily
                       Local News, August 12, 2020;

       Pl. Ex. 3       Frank Kummer, Pennsylvania DEP orders Sunoco to reroute Mariner
                       East 2 pipeline after spill into Marsh Creek Lake, Philadelphia Inquirer,
                       September 11, 2020;

       Pl. Ex. 4       HDD Hydrogeologic Reevaluation Report for HDD S3-0290, dated May
                       2019;

       Pl. Ex. 5       HDD Hydrogeologic Reevaluation Report for HDD S3-0300, dated June
                       2019;

       Pl. Ex. 6       Westlaw News identifying DEP news release disclosing the October 29,
                       2018 Order at 12:00 a.m. on October 29, 2018;

       Pl. Ex. 7       Westlaw News identifying Anya Litvak, As New Pipelines Cut Into
                       Appalachia, Rains, Slides, Coal Mines Bedevil Projects: Subsidence
                       Proves Disruptive Force, Pittsburgh Post-Gazette (Def. Exh. 13, titled
                       Unstable Ground), and showing it was first published on Sunday, October
                       21, 2018; and

       Pl. Ex. 8       Energy Transfer closing stock prices, including Friday, October 19, 2018,
                       and Monday, October 22, 2018.

       I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

knowledge.

Dated: October 5, 2020                                /s/ Jeffrey W. Golan
                                                      Jeffrey W. Golan




                                                 2
